DETAILED ACTION
This action is responsive to the application No. 16/725,189 filed 23 December 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, corresponding to the Fig. 8 embodiment, and claims 1-4, 7-13, 16-24 in the reply filed on 11 May 2022 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The two Taiwan Office actions and the two Chinese patent documents cited have not been considered. If Applicant wants the Office to consider these documents, then Applicant must submit English translations of the documents.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive material in a peripheral region of the substrate (claims 7-9), the first TIM layer overlaps a portion of the first semiconductor die and the second TIM layer overlaps a portion of the first semiconductor die (claim 21)1, and the first TIM layer overlapping the second TIM layer (claim 22), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey et al. (US 2010/0181665).
(Re Claim 1) Casey teaches a method for forming a semiconductor package structure comprising (e.g. see Fig. 11, paras. [0028]-[0049]): receiving a substrate comprising a die region and a first semiconductor die and a second semiconductor die disposed in the die region; defining a first area where heat conduction is needed and a second area where adhesion is needed in the die region; and disposing a first thermal interface material (TIM) layer in the first area and disposing a second TIM layer in the second area, wherein a thermal conductivity (Tk) of the first TIM layer is greater than a thermal conductivity of the second TIM layer, and an adhesion of the second TIM layer is greater than an adhesion of the first TIM layer; (Re Claim 2) wherein the second area surrounds the first area; (Re Claim 3) wherein the first semiconductor die includes a first heat output, the second semiconductor die includes a second heat output less than the first heat output, and the first area is defined corresponding to the first semiconductor die; (Re Claim 4) further comprising disposing a heat sink over the first TIM layer and the second TIM layer, wherein the heat sink is in contact with the first TIM layer and the second TIM layer; (Re Claim 7) further comprising disposing an adhesive material in a peripheral region of the substrate; (Re Claim 8) wherein the peripheral region surrounds the die region; (Re Claim 9) wherein the adhesive material comprises a viscous gel or liquid material; (Re Claim 10) wherein a thickness of the first TIM layer is substantially the same as a thickness of the second TIM; (Re Claim 11) wherein the first TIM layer and the second TIM layer are in contact with each other.
Substrate: 10’; dies: 40’A-40’C; TIM layers: 70’A, 80’, 70’B, all having substantially the same thickness. Die 40’B is a higher power die having higher heat output, 40’A and 40’C are lower power dies having lower heat output, the TIM materials for the lower power dies have higher adhesion while the TIM materials for the higher power dies have higher thermal conductivity (see paras. [0029], [0031], [0033]-[0034], [0037], [0040]). The second, lateral area surrounds the first, central area. Heatsink 20’ in contact with each TIM material. Adhesive (lid seal) 30’ in peripheral region surrounding die region (see paras. [0033]-[0034], [0039]-[0040]).The TIM layers are in thermal/indirect contact via heatsink 20’.

(Re Claim 12) Casey teaches a method for forming a semiconductor package structure comprising: providing a substrate; disposing a first semiconductor die and a second semiconductor die over the substrate, wherein the first semiconductor die includes a first heat output and the second semiconductor die includes a second heat output less than the first heat output; and disposing a multi-TIM structure over the first semiconductor die and the second semiconductor die, wherein the multi-TIM structure comprises a first TIM layer and a second TIM layer, wherein a thermal conductivity of the first TIM layer is different from a thermal conductivity of the second TIM layer; (Re Claim 13) further comprising disposing the first TIM layer over at least a portion of the first semiconductor die; (Re Claim 16) wherein the second TIM layer surrounds the first TIM layer from a top view; (Re Claim 21) wherein the first TIM layer overlaps a portion of the first semiconductor die, and the second TIM layer overlaps another portion of the first semiconductor die; (Re Claim 22) wherein the first TIM layer overlaps a portion of the second TIM layer; (Re Claim 23) further comprising disposing a third semiconductor die over the substrate, wherein the second semiconductor die and the third semiconductor die are disposed at two sides of the first semiconductor die; (Re Claim 24) further comprising disposing the second TIM layer over the second semiconductor die and the third semiconductor die.
Substrate: 10’; dies: 40’A-40’C; TIM layers: 70’A, 80’, 70’B. Die 40’B is a higher power die having higher heat output, 40’A and 40’C are lower power dies having lower heat output, the TIM materials for the lower power dies have higher adhesion while the TIM materials for the higher power dies have higher thermal conductivity (see paras. [0029], [0031], [0033]-[0034], [0037], [0040]). The TIM materials overlap one another in at least a horizontal/lateral direction, and both overlap the underlying dies when considering a direction along an inclined angle, and para. [0040] discloses using a same TIM material for the lower power dies thus the same laterally located TIM material (70’) surrounds the central TIM material (80’). 

(Re Claim 17) Casey teaches a method for forming a semiconductor package structure comprising: receiving a substrate comprising a die region and a plurality of semiconductor dies disposed in the die region; forming a multi-TIM structure over the plurality of semiconductor dies in the die region, the multi-TIM structure comprising at least a first TIM layer and at least a second TIM layer, wherein an adhesion of the first TIM layer is different from an adhesion of the second TIM layer; and disposing the second TIM layer over corners of the die region; (Re Claim 18) wherein the second TIM layer further covers a periphery of the die region; (Re Claim 19) wherein the adhesion of the first TIM layer is less than the adhesion of the second TIM layer; (Re Claim 20) wherein the second TIM layer further covers corners of the plurality of semiconductor dies.
Substrate: 10’; dies: 40’A-40’C; TIM layers: 70’A, 80’, 70’B. Die 40’B is a higher power die having higher heat output, 40’A and 40’C are lower power dies having lower heat output, the TIM materials for the lower power dies have higher adhesion while the TIM materials for the higher power dies have higher thermal conductivity (see paras. [0029], [0031], [0033]-[0034], [0037], [0040]). The TIM materials covering die corners/peripheral regions as claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Fig. 8, it appears the first die 120 is coextensive with the first area 114-1, it is unclear if Applicant intended to identify the first die boundary as the solid line, the dashed line, or the solid line with squares.